Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 11-17 directed to Specie that is non-elected without traverse.  Accordingly, Claims 11-17 have been cancelled.

Further, Claims 1, 7-10 and 18-20 are directed to allowable species with allowable generic claim 1. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4 and 6, directed to another species based on the allowed generic claim 1, previously withdrawn from consideration as a result of a restriction requirement, claims 4 and 6 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
 

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/24/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Further, Claims 1 and 5 have been amended as follows:

1.  (Currently amended)  A protection film for a window of a display device, the protection film comprising:
a protection layer; and
a barrier wall on the protection layer, the barrier wall overlapping the protection layer in a first direction,
wherein the protection layer has a groove at an edge of the protection layer,
the edge of the protection layer comprises an inner edge defining the groove, and an outer edge,
the barrier wall is disposed along the outer edge of the protection layer,
the barrier wall is not disposed on the inner edge,
the protection layer and the barrier wall are stacked in the first direction, [[and]]
the groove is depressed along a second direction crossing the first direction, and
the protection layer further comprises at least one dummy layer extending from the inner edge of the protection layer and disposed at the groove, and the at least one dummy layer and the protection layer are integrally formed into a unitary structure.

 5.  (Cancelled)

Authorization for these above examiner’s amendment was given by Jason C Martone on 07/26/2022.



Allowable Subject Matter

Claims 1, 4, 6-10 and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  

The closest prior arts are OZEKI et al (US 20160357294 A1) and YOO et al (US 20130242522 A1). Figures 31-32 of OZEKI disclose a protection film for a window of a display device, the protection film comprising: a protection layer (5+33, Figure 31A); and a barrier wall (32, [0255]) on the protection layer, the barrier wall overlapping the protection layer in a first direction (X or Y direction), wherein the protection layer (5) has a groove (at 7, concave portion, Figure 31A, [0285]) at an edge (inner edge at concave portion 7 and outer edge at the outer periphery of 5) of the protection layer, the edge of the protection layer comprises an inner edge defining the groove (at 7), and an outer edge (at the outer periphery of 5), the barrier wall (32) is disposed along the outer edge of the protection layer, and the barrier wall is not disposed on the inner edge (Figure 32 shows that the layer 32 is shorter than the 31 which is on the inner edge of 5 at 7), and
the groove is depressed along a second direction (Z direction) crossing the first direction (X or Y direction). YOO is a pertinent art which teaches a mobile terminal includes a display configured to output visual information, a window unit configured to cover the display, a frame configured to accommodate the display therein, and having a mounting portion for supporting the window unit, a through hole formed at the mounting portion, and a channel portion configured to communicate a space between the display and the window unit with the through hole ([0011]), wherein Figure 3 teaches that a hole at 160b is located at an edge of a protection film in order to put an audio output unit, wherein in a plan view as viewed along the first direction (X or Y direction, horizontal), an edge of the protection layer (152a) defines an outer perimeter of the protection layer.

However, none of the above prior arts alone or in combination with other arts teaches a protection film for a window of a display device, wherein the protection film comprising: “a protection layer; and a barrier wall on the protection layer, the barrier wall overlapping the protection layer in a first direction, wherein the protection layer and the barrier wall are stacked in the first direction, the groove is depressed along a second direction crossing the first direction, and the protection layer further comprises at least one dummy layer extending from the inner edge of the protection layer and disposed at the groove, and the at least one dummy layer and the protection layer are integrally formed into a unitary structure” in combination with other limitations in the claim. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these reasons, independent claim 1 is allowed.
Claims 4, 6-10 and 18-20 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813